DETAILED ACTION
Claims 1-20 (filed 01/11/2021) have been considered in this action.  Claims 1, 5, 7, 15, 18 and 20 have been amended.  Claims 2-4, 6, 8-14, 16-17 and 19 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 8 paragraph 3, filed 01/11/2021, with respect to objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, see page 8 paragraph 4, filed 01/11/2021, with respect to rejection of claims 7 and 18 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 7 and 18 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 8 paragraph 5, filed 01/11/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 10365671, hereinafter Nelson) in view of Delorme et al. (US 20120047929, hereinafter Delorme) and Tsuji et al. (US 20030211820, hereinafter Tsuji).

In regards to Claim 1, Nelson teaches “A data capture device, comprising: a housing supporting a window at a scan opening of the housing;” (Fig. 6 shows window (436) and housing (shell 602); [col 2 line 49] This disclosure describes systems and techniques for providing a heated window through which a sensor of a sensor device within an enclosure may have a field of view to acquire sensor data that is unimpeded by accumulated moisture) “a data capture module having a scanner field of view directed through the scan window” (Fig. 6 shows field of view (124) through viewable area (614) of heated window) “a heater controllable to heat the window” ([col 3 line 60] The heated window may include one or more heater elements that dissipate electrical energy as heat to raise the temperature of at least a portion of the viewable area) “a non-contact temperature sensor within the housing having a sensor field of view directed at the scan window...supported...outside the window field of view” (Fig. 6 and [col 29 line 30] the temperature sensor 122(14) may comprise an optical detector, such as an infrared photodiode that has a FOV 124 including a least a portion of the viewable area 614; [col 26 line 41] the temperature sensor 122(14) is placed on an interior side of the heated window 436 outside of the viewable area 614) “an auxiliary temperature sensor configured to measure ambient temperature external to the data capture device” ([col 6 line 57] The one or more sensors 122 may be configured to acquire information in the facility 102. The sensors 122 may include, but are not limited to, imaging sensors, weight sensors, proximity sensors, radio frequency (RF) receivers, microphones, temperature sensors, humidity sensors, vibration sensors, and so forth. The sensors 122 may be stationary or mobile, relative to the facility 102; [col 9 line 27] The sensor device 120 may include onboard circuitry, software, and so forth, to generate the sensor status data 134. For example, the sensor status data 134 may indicate one or more ... temperature external to the enclosure 126) “and a controller configured to: receive (i) a window temperature from the non-contact temperature sensor, (ii) the ambient temperature external to the data capture device from the auxiliary temperature sensor, and (iii) the ambient humidity external to the data capture device from the humidity sensor;” (Fig. 4 shows device 120 with processor and memory, with heater controller 434 and with sensor data 132 and sensor status data 134) “determine a dew point according to ... temperature external to the data capture device and ... humidity external to the data capture device;” ([col 25 line 6] The heater controller 434 may be configured to maintain the viewable area 614 at or below a dewpoint of an exterior environment outside of the enclosure 126...The dewpoint may be determined based at least in part on temperature, humidity, and so forth )“and select a power level for the heater based on a comparison of the window temperature and the dew point” ([col 25 line 36] the heater controller 434 may have an I2C interface allowing it to communicate with the processor 404 and be configured to increase or decrease power distribution; [col 25 line 12] the heater controller 434 may be configured to maintain the viewable area 614 at a particular temperature range of temperatures. For example, the heater controller 434 may access threshold data 136 that specifies a minimum set point and a maximum set point temperature. The minimum set point may be a value such as 0.degree. C. while the maximum set point may be a 
Nelson fails to teach “a non-contact temperature sensor within the housing, having a sensor field of view directed at the scan window, the non-contact temperature sensor supported away from an interior surface of the window and outside the scanner field of view by a window sensor platform; an auxiliary temperature sensor configured to measure ambient temperature external to the data capture device; a humidity sensor configured to measure ambient humidity external to the data capture device; determine a dew point according to the ambient temperature external to the data capture device and the ambient humidity external to the data capture device”.  It should be noted that while some of the elements of the non-contact temperature sensor are taught by Nelson above, those elements are being re-taught through Tsuji in order to support the examiner’s motivation to combine and further clarity for the applicant on the examiner’s perspective of the state of the art.
Tsuji teaches “a non-contact temperature sensor within the housing, having a sensor field of view directed at the scan window, the non-contact temperature sensor supported away from an interior surface of the window and outside the scanner field of view by a window sensor platform” (Figs. 1-2 and 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have replaced the temperature sensor used by Nelson with the infrared sensor of Tsuji such that the sensor is positioned inside the housing, senses a window temperature and does 
The combination of Nelson and Tsuji fail to teach “an auxiliary temperature sensor configured to measure ambient temperature external to the data capture device; a humidity sensor configured to measure ambient humidity external to the data capture device; determine a dew point according to the ambient temperature external to the data capture device and the ambient humidity external to the data capture device”.
Delorme teaches “an auxiliary temperature sensor configured to measure ambient temperature external to the data capture device” ([0040] an outside air temperature value is obtained (step 304). The outside air temperature value is preferably measured by the outside air temperature sensor 120 of FIG. 1 and provided to the processor 127 of FIG. 1 for processing) “a humidity sensor configured to measure ambient humidity external to the data capture device” ([0039] Step 301 includes obtaining a humidity value of outside air proximate the vehicle (step 302).  The humidity value is preferably measured by the humidity sensor 118 of FIG. 1 and provided to the processor 127 of FIG. 1 for processing) “determine a dew point according to the ambient temperature external to the data capture device and the ambient humidity external to the data capture device” ([0041] A dew point value is determined (step 306). The dew point value preferably corresponds to a dew point of outside air proximate the vehicle. The dew point value is preferably calculated by the processor 127 of FIG. 1 using the humidity value of step 302 and the outside air temperature value of step 304).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the data capture device that obtains a window temperature and operates a heater within the window based on the window temperature and a determined dew point as taught by Nelson and Tsuji, with the method of using an exterior temperature and exterior humidity data of an enclosed environment to calculate a dew point because by incorporating these features taught by Delorme it would also impart the stated benefits of increased energy efficiency as noted by Delorme in paragraph [0002].  Furthermore, both Nelson, Tsuji and Delorme are in related technological fields because all are concerned with mitigating condensation on a window using a dew point as a threshold.  By combining these elements, one can expect to take the known data capture device of Nelson and Tsuji which has a non-contact window temperature sensor and a window heater which is 

In regards to Claim 2, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 1 above.  Nelson further teaches “The data capture device of claim 1, wherein the controller is configured, in order to select the power level, to: determine whether the dew point exceeds the window temperature” ([col 25 line 6] The heater controller 434 may be configured to maintain the viewable area 614 at or below a dewpoint of an exterior environment outside of the enclosure 126) “when the dew point exceeds the window temperature, select an increased power level” ([col 25 line 17] the heater controller 434 may access threshold data 136 that specifies a minimum set point and a maximum set point temperature. The minimum set point may be a value such as 0.degree. C. while the maximum set point may be a determined “and when the dew point does not exceed the window temperature, select a reduced power level” ([col 25 line 17] the heater controller 434 may access threshold data 136 that specifies a minimum set point and a maximum set point temperature. The minimum set point may be a value such as 0.degree. C. while the maximum set point may be a determined dewpoint; wherein because the maximum set point is the dew point, if the window temperature is at the dew point but the dew point drops, the window temperature would no longer be above the dew point and thus would deactivate).

In regards to Claim 3, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 2 above.  Nelson further teaches “The data capture device of claim 2, wherein the increased power level is a maximum power level, and wherein the decreased power level is a minimum power level” ([col 23 line 31] the heater controller 434 may dynamically adjust the amount of electrical energy delivered to the one or more heater elements responsive to input...[col 25 line 17] the heater controller 434 may access threshold data 136 

In regards to Claim 5, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 1 above.  Nelson further teaches “The data capture device of claim 1, further comprising a support member within the housing, the support member configured to support the window sensor platform comprising the non-contact temperature sensor” (Fig. 6 shows sensor 122 [col 6 line 50] The facility 102 may employ sensor devices 120, with each sensor device 120 having one or more sensors 122. The sensors 122 may be supported by, coupled to, or incorporated within, the sensor device 120).  In addition, Tsuji teaches “a support member within the housing, the support member configured to support the window sensor platform comprising the non-contact temperature sensor” (Fig. 1 and 2 show that sensors 1 are attached/supported to the ceiling of the housing).

In regards to Claim 6, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 5 above.  Nelson further teaches “The data capture device of claim 5, wherein the window sensor platform is electrically connected to the support member” ([col 24 line 64] Within the shell 602, may be one or more sensor devices 120, heater controllers 434, and so forth. In some implementations, the heater controller 434 may be built into or otherwise incorporated into the shell 602. The heater controller 434 may be responsive to temperature data obtained from the temperature sensor; wherein because the heater controller is incorporated into the shell, and is responsive to temperature sensor, it must be electrically connected in order to be responsive).

In regards to Claim 7, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 6 above.  Nelson further teaches “The data capture device of claim 6, wherein the sensor field of view is perpendicular to the support member” (Fig. 6 shows sensor field of view perpendicular to shell 602 supporting the sensors 120, 122; [col 29 line 30] the temperature sensor 122(14) may comprise an optical detector, such as an infrared photodiode that has a FOV 124 including a least a portion of the viewable area 614).  In addition, “wherein the sensor field of view is perpendicular to the support member” (Fig. 1 and 2 show that the field of view of the non-contact temperature sensor 1 is at a 90 degree angle from the ceiling that supports the sensor with the support member).

In regards to Claim 8, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 6 above.  Tsuji further teaches “The data capture device of claim 6, wherein the scan window is supported by the housing at a non-right angle relative to the support member” (Fig. 1 and 2 shows windows (4 &6) and infrared temperature sensor (1) supported on ceiling (2) at non-right angles from one another).

In regards to Claim 9, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 6 above.  Nelson further teaches “The data capture device of claim 6, wherein the window sensor platform is electrically connected to the support member by a flexible cable” ([col 25 line 57] In some implementations, the window heater power cable 610 may comprise a flexible printed circuit (FPC)).

Claim 10, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 6 above.  Nelson further teaches “The data capture device of claim 6, further comprising: a heater contact electrically connected to the heater; and a heater power contact disposed on the window sensor platform and configured to engage with the heater contact to supply power to the heater” ([col 28 line 28] The bus bars 806 may receive electrical energy by way of one or more window heater power contact areas 808. The window heater power contact areas 808 may comprise patches or portions of the bus bar 806 to which one or more of the electrical conductors of the window heater power cable 610 may be affixed; [col 25 line 58] The electrical conductors in the window heater power cable 610 may be bonded to window heater power contact areas on the heated window 436 using anisotropic conductive film).  

In regards to Claim 11, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 1 above.  Nelson further teaches “The data capture device of claim 1, wherein the heater includes an Indium Tin Oxide (ITO) film integrated with the scan window” ([col 27 line 25] In the implementation depicted, each viewable area 614 comprises a single transparent heater element 804. In this configuration, the FOV 124 passes through at least a portion of a 

In regards to Claim 15, Nelson teaches “An anti-condensation method in a data capture device, the method comprising: receiving a window temperature of a scan window of the data capture device from a non-contact temperature sensor within a housing of the data capture device, having a sensor field of view directed at the scan window...supported...outside the scanner field of view” (Fig. 6 shows window (436) and housing (shell 602); [col 2 line 49] This disclosure describes systems and techniques for providing a heated window through which a sensor of a sensor device within an enclosure may have a field of view to acquire sensor data that is unimpeded by accumulated moisture; Fig. 6 shows field of view (124) through viewable area (614) of heated window; Fig. 6 and [col 29 line 30] the temperature sensor 122(14) may comprise an optical detector, such as an infrared photodiode that has a FOV 124 including a least a portion of the viewable area 614; [col 26 line 41] the temperature sensor 122(14) is placed on an interior “determining a dew point according to ... temperature ... and the ambient humidity external to the data capture device” ([col 25 line 6] The heater controller 434 may be configured to maintain the viewable area 614 at or below a dewpoint of an exterior environment outside of the enclosure 126...The dewpoint may be determined based at least in part on temperature, humidity, and so forth) “and selecting a power level for a scan window heater based on a comparison of the window temperature and the dew point” ([col 25 line 36] the heater controller 434 may have an I2C interface allowing it to communicate with the processor 404 and be configured to increase or decrease power distribution; [col 25 line 12] the heater controller 434 may be configured to maintain the viewable area 614 at a particular temperature range of temperatures. For example, the heater controller 434 may access threshold data 136 that specifies a minimum set point and a maximum set point temperature. The minimum set point may be a value such as 0.degree. C. while the maximum set point may be a determined dewpoint of the atmosphere exterior to the enclosure 126).
Nelson fails to teach “a non-contact temperature sensor within a housing of the data capture device, having a sensor field of view directed at the scan window, the non-contact temperature sensor supported away from an interior surface of the window and outside the scanner field of view by a window sensor platform; receiving an ambient temperature external to the data capture device from an auxiliary temperature sensor configured to measure the ambient temperature external to the data capture device; receiving an ambient humidity external to the data capture device from a humidity sensor configured to measure the ambient humidity external to the data capture device; determining a dew point according to the ambient temperature external to the data capture device and the ambient humidity external to the data capture device”.  It should be noted that while some of the elements of the non-contact temperature sensor are taught by Nelson above, those elements are being re-taught through Tsuji in order to support the examiner’s motivation to combine and further clarity for the applicant on the examiner’s perspective of the state of the art.

Tsuji teaches “a non-contact temperature sensor within a housing of the data capture device, having a sensor field of view directed at the scan window, the non-contact temperature sensor supported away from an interior surface of the window and outside the scanner field of view by a window sensor platform” (Figs. 1-2 and [0011] the infrared sensor may be provided approximately in a central area of the passenger compartment. Thereby, the temperatures of all the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have replaced the temperature sensor used by Nelson with the infrared sensor of Tsuji such that the sensor is positioned inside the housing, senses a window temperature and does not obstruct the field of view through the window, because it would have the stated benefit noted by Tsuji of ensuring that specifically the area of the window 
The combination of Nelson and Tsuji fail to teach “receiving an ambient temperature external to the data capture device from an auxiliary temperature sensor configured to measure the ambient temperature external to the data capture device; receiving an ambient humidity external to the data capture device from a humidity sensor configured to measure the ambient humidity external to the data capture device; determining a dew point according to the ambient temperature external to the data capture device and the ambient humidity external to the data capture device”.
Delorme teaches “receiving an ambient temperature external to the data capture device from an auxiliary temperature sensor configured to measure the ambient temperature external to the data capture device” ([0040] an outside air temperature value is obtained (step 304). The outside air temperature value is preferably measured by the outside air temperature sensor 120 of FIG. 1 and provided to the processor 127 of FIG. 1 for processing) “receiving an ambient humidity external to the data capture device from a humidity sensor configured to measure the ambient humidity external to the data capture device” ([0039] Step 301 includes obtaining a humidity value of outside air proximate the vehicle “determining a dew point according to the ambient temperature external to the data capture device and the ambient humidity external to the data capture device” ([0041] A dew point value is determined (step 306). The dew point value preferably corresponds to a dew point of outside air proximate the vehicle. The dew point value is preferably calculated by the processor 127 of FIG. 1 using the humidity value of step 302 and the outside air temperature value of step 304).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method that obtains a window temperature and operates a heater within the window based on the window temperature and a determined dew point as taught by Nelson and Tsuji, with the method of using an exterior temperature and exterior humidity data of an enclosed environment to calculate a dew point because by incorporating these features taught by Delorme it would also impart the stated benefits of increased energy efficiency as noted by Delorme in paragraph [0002].  Furthermore, all of Nelson, Tsuji and Delorme are in related technological fields because all are concerned with mitigating condensation on a window using a dew point as a threshold.  By combining these elements, one can 

In regards to Claim 16, Nelson, Tsuji and Delorme teach the method of anti-condensation as incorporated by claim 15 above.  Nelson further teaches “The method of claim 15, wherein selecting the power level comprises: determining whether the dew point exceeds the window temperature” ([col 25 line 6] The heater controller 434 may be configured to maintain the viewable area 614 at or below a dewpoint of an exterior environment outside of the enclosure 126) “when the dew point exceeds the window temperature, select an increased power level” ([col 25 line 17] the heater controller 434 may access threshold data 136 that specifies a minimum set point and a maximum set point temperature. “and when the dew point does not exceed the window temperature, select a reduced power level” ([col 25 line 17] the heater controller 434 may access threshold data 136 that specifies a minimum set point and a maximum set point temperature. The minimum set point may be a value such as 0.degree. C. while the maximum set point may be a determined dewpoint; wherein because the maximum set point is the dew point, if the window temperature is at the dew point but the dew point drops, the window temperature would no longer be above the dew point and thus would deactivate).

In regards to Claim 17, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 16 above.  Nelson further teaches “The method of claim 16, wherein the increased power level is a maximum power level, and wherein the decreased power level is a minimum power level” ([col 23 line 31] the heater controller 434 may dynamically adjust the amount of electrical energy 

In regards to Claim 19, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 15 above.  Nelson further teaches “The method of claim 15, further comprising: receiving a further window temperature, a further ambient temperature external to the data capture device, and a further ambient humidity external to the data capture device; determining a further dew point; and selecting a further power level for the scan window heater based on a comparison of the further window temperature and the further dew point” ([col 24 line 67] The heater controller 434 may be responsive to temperature data obtained from the temperature sensor. For example, a thermocouple may provide information indicative of a temperature, and based on 

In regards to Claim 20, Nelson teaches “A non-transitory computer-readable medium storing a plurality of instructions executable by a processor of a data capture device to configure the data capture device to:” (Fig. 4 shows memory (416) and processor (404); Fig. 6 shows window (436) and housing (shell 602); [col 2 line 49] This disclosure describes systems and techniques for providing a heated window through which a sensor of a sensor device within an enclosure may have a field of view to acquire sensor data that is unimpeded by accumulated moisture) “receive a window temperature of a scan window of the data capture device from a non-contact temperature sensor within a housing of the data capture device, having a sensor field of view directed at the scan window...supported...outside the scanner field of view” (Fig. 6 shows window (436) and housing (shell 602); [col 2 line 49] This disclosure describes systems and “determine a dew point according to the ambient temperature and the ambient humidity” ([col 25 line 6] The heater controller 434 may be configured to maintain the viewable area 614 at or below a dewpoint of an exterior environment outside of the enclosure 126...The dewpoint may be determined based at least in part on temperature, humidity, and so forth) “and select a power level for a scan window heater based on a comparison of the window temperature and the dew point” ([col 25 line 36] the heater controller 434 may have an I2C interface allowing it to communicate with the processor 404 and be configured to increase or decrease power distribution; [col 25 line 12] the heater controller 434 may be configured to maintain the viewable area 614 at a particular temperature range of temperatures. For example, the heater controller 434 may access threshold data 136 that specifies a 
Nelson fails to teach “a non-contact temperature sensor within a housing of the data capture device, having a sensor field of view directed at the scan window, the non-contact temperature sensor supported away from an interior surface of the window and outside the scanner field of view by a window sensor platform; receive an ambient temperature external to the data capture device from an auxiliary temperature sensor configured to measure the ambient temperature external to the data capture device; receive an ambient humidity external to the data capture device from a humidity sensor configured to measure the ambient humidity external to the data capture device; determine a dew point according to the ambient temperature and the ambient humidity”.  It should be noted that while some of the elements of the non-contact temperature sensor are taught by Nelson above, those elements are being re-taught through Tsuji in order to support the examiner’s motivation to combine and further clarity for the applicant on the examiner’s perspective of the state of the art.
Tsuji teaches “a non-contact temperature sensor within a housing of the data capture device, having a sensor field of view directed at the scan window, the non-contact temperature sensor supported away from an interior surface of the window and outside the scanner field of view by a window sensor platform” (Figs. 1-2 and [0011] the infrared sensor may be provided approximately in a central area of the passenger compartment. Thereby, the temperatures of all the window glasses are individually detectable; [0036] In FIG. 1, to detect a clouding state on a car window glass, a infrared sensor 1 is provided on a ceiling 2 at a position in the vicinity of a center of the passenger compartment, for detecting the surface temperature of the window glass. This infrared sensor 1 consists of four infrared sensor elements so that the temperature of each of four side window glasses is detectable as shown in FIG. 2; [0020] the infrared sensor may be adapted to measure the temperature of the front window glass within a field of view of a driver, whereby it is possible to actually carry out the defrosting operation in a necessary portion at a necessary time; wherein the examiner considers the driver’s field of view to be comparable to a scanner field of view, as both allow an interior element inside a housing to retrieve optical information about the exterior of the housing, much as Nelson is viewing outside the housing with the sensor device 120).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have replaced the 
The combination of Nelson and Tsuji fail to teach “receive an ambient temperature external to the data capture device from an auxiliary temperature sensor configured to measure the ambient temperature external to the data capture device; receive an ambient humidity external to the data capture device from a humidity sensor configured to measure the ambient humidity external to the data capture device; determine a dew point according to the ambient temperature and the ambient humidity”.
Delorme teaches “receiving an ambient temperature external to the data capture device from an auxiliary temperature sensor configured to measure the ambient temperature external to the data capture device” ([0040] an outside air temperature value is obtained (step 304). The outside air temperature value is preferably measured by the outside air temperature sensor 120 of FIG. 1 and provided to the processor 127 of FIG. 1 for processing) “receiving an ambient humidity external to the data capture device from a humidity sensor configured to measure the ambient humidity external to the data capture device” ([0039] Step 301 includes obtaining a humidity value of outside air proximate the vehicle (step 302).  The humidity value is preferably measured by the humidity sensor 118 of FIG. 1 and provided to the processor 127 of FIG. 1 for processing) “determine a dew point according to the ambient temperature and the ambient humidity” ([0041] A dew point value is determined (step 306). The dew point value preferably corresponds to a dew point of outside air proximate the vehicle. The dew point value is preferably calculated by the processor 127 of FIG. 1 using the humidity value of step 302 and the outside air temperature value of step 304).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method that obtains a window temperature and operates a heater within the window based on the window temperature and a determined dew point as taught by Nelson and Tsuji, with the method of using an exterior temperature and exterior humidity data of an enclosed environment to calculate a dew point because by incorporating these features taught by Delorme it would also impart the stated benefits of increased energy efficiency as noted by Delorme in .

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Tsuji and Delorme as applied to claims 1 and 15 above, and further in view of Koch (US 20150124390, hereinafter Koch).

In regards to Claim 4, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 1 above.
“The data capture device of claim 1, wherein the controller is configured to determine a rate of change associated with at least one of the window temperature and the dew point, and to select the power level according to the rate of change”.
Koch teaches “The data capture device of claim 1, wherein the controller is configured to determine a rate of change associated with at least one of the window temperature and the dew point, and to select the power level according to the rate of change” ([0041]the environmental control apparatus 108 can be activated based on any suitable conditions, including but not limited to ...a comparison of the internal environmental data 118 and previous internal environmental data, a comparison of the internal environmental data 118 and an operating environmental factor, including but not limited to an operating temperature and an operating humidity, a comparison of the external environmental data 120 and previous external environmental data, and a comparison of the external environmental data 120 and the operating environmental factor. For example, one or more heaters 122 can be activated when one or more of these comparisons correspond to an associated threshold value... the rate at which a change in an environmental factor occurred can also 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the data capture device of Nelson, Tsuji and Delorme with the ability to detect a rate of change of an internal temperature for activating the heater as taught by Koch because it would have the benefit noted by Koch of being able to respond to “[0013] minimize condensation from forming inside the enclosure due to rapid changes in external ambient temperature”.  By being able to respond to not only the dew point and the internal temperature, but a rate of change of either to activate the heater of Nelson, this would allow such a system to react to changes before condensation has even formed.  By combining these elements, one would expect to take the known device with a method of controlling a window heater based on an external dew point and internal temperature, and apply the known method of activating a heater based on a rate of change of a dew point and internal temperature as taught by Koch, to achieve the predictable result of a device with a method of controlling a window heater based on a rate of change of an external dew point and an internal temperature.

Claim 18, Nelson, Tsuji and Delorme teach the data capture device as incorporated by claim 15 above.
Nelson, Tsuji and Delorme fail to teach “The method of claim, further comprising: determining a rate of change associated with at least one of the window temperature and the dew point; and selecting the power level according to the rate of change”.
Koch teaches “The method of claim, further comprising: determining a rate of change associated with at least one of the window temperature and the dew point; and selecting the power level according to the rate of change” ([0041]the environmental control apparatus 108 can be activated based on any suitable conditions, including but not limited to ...a comparison of the internal environmental data 118 and previous internal environmental data, a comparison of the internal environmental data 118 and an operating environmental factor, including but not limited to an operating temperature and an operating humidity, a comparison of the external environmental data 120 and previous external environmental data, and a comparison of the external environmental data 120 and the operating environmental factor. For example, one or more heaters 122 can be activated when one or more of these comparisons correspond to an associated threshold value... the rate at which a change in an environmental 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the data capture device of Nelson and Delorme with the ability to detect a rate of change of an internal temperature for activating the heater as taught by Koch because it would have the benefit noted by Koch of being able to respond to “[0013] minimize condensation from forming inside the enclosure due to rapid changes in external ambient temperature”.  By being able to respond to not only the dew point and the internal temperature, but a rate of change of either to activate the heater of Nelson, this would allow such a system to react to changes before condensation has even formed.  By combining these elements, one would expect to take the known device with a method of controlling a window heater based on an external dew point and internal temperature, and apply the known method of activating a heater based on a rate of change of a dew point and internal temperature as taught by Koch, to achieve the predictable result of a device with a method of controlling a window heater based on a rate of change of an external dew point and an internal temperature.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Tsuji and Delorme as applied to claim 5 above, and further in view of Ueda et al. (US 20180252558, hereinafter Ueda).

In regards to Claim 12, Nelson and Delorme teach the data capture device as incorporated by claim 5 above.  
Nelson and Delorme fail to teach “The data capture device of claim 5, further comprising: a vent defined in the housing; an ambient sensor platform supported within the housing adjacent to the vent and electrically connected to the support member, wherein the ambient sensor platform carries the auxiliary temperature sensor and the humidity sensor”.
Ueda teaches “The data capture device of claim 5, further comprising: a vent defined in the housing” (Fig. 1-4 item (14) and [0037] The vents 14 are through-holes in the housing) “an ambient sensor platform supported within the housing adjacent to the vent and electrically connected to the support member, wherein the ambient sensor platform carries the auxiliary temperature sensor and the humidity sensor” ([0037] The vents 14 are through-holes in the housing. The sensor device 1 may include sensors that function when exposed to outside air, such as a temperature sensor, a humidity sensor, an absolute pressure sensor 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the data capture device with sensors for sensing external temperature and humidity, with the use of vents for allowing the sensors to exist inside the data capture device as taught by Ueda because it would have the stated benefits of Ueda noted in paragraph [0007] “One or more aspects of the present invention are directed to a sensor device that achieves responsiveness and accuracy in a well-balanced manner”.  By combining these elements, one would expect to take the known data capture device with external temperature and humidity sensors, and apply the known method of using vents so that external temperature and humidity sensors can be housed within a housing to achieve the predictable result of a data capture device with external temperature and humidity sensors inside a housing that uses vents to allow external air to be sampled by the temperature and humidity sensor.

Claim 13, Nelson, Tsuji, Delorme and Ueda teach the data capture device as incorporated by claim 12 above.  Ueda further teaches “The data capture device of claim 12, wherein the vent is defined in a lower wall of the housing adjacent to the scan window” (Fig. 1 shows vents (14) on wall of housing and adjacent to window (13)).

In regards to Claim 14, Nelson, Tsuji, Delorme and Ueda teach the data capture device as incorporated by claim 12 above.  Ueda further teaches “The data capture device of claim 12, further comprising: a gasket surrounding the vent and supporting the ambient sensor platform” ([0037] The vents 14 may be covered with a moisture permeable and waterproof sheet placed inside the housing body 11. This allows the sensor device 1 to have practical water proof capability and increase convenience for the user carrying and using the sensor device. The moisture permeable and waterproof sheet is also windproof, and reduces noise caused by wind affecting an absolute pressure sensor 165 and a temperature-humidity sensor 162; wherein the sheet is considered a gasket).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                      
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116